Citation Nr: 1441951	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  12-34 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and a physician




ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from January 1971 to June 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The RO issued the rating decision in December 2010 consistent with 3.156(b), after the Veteran submitted additional evidence within one year of a September 2010 rating decision denying the benefit sought on appeal.  The Veteran filed a notice of disagreement (NOD) in March 2011 disagreeing with the December 2010 rating decision.  Both rating decisions and, correspondingly, this appeal arise from a claim received from the Veteran in May 2010.  

With regard to the claim of service connection for right ear hearing loss, the Board notes that the matter was developed and adjudicated by the RO as entitlement to service connection to include the threshold question of whether new and material evidence was received to reopen a previously denied claim.  However, the matter must be recharacterized as an original appeal because VA received additional service personnel records in October 2004.  These records were not previously in the claims file, and they appear relevant as they tend to show that he was assigned to an artillery unit during service, which relates to whether he had noise exposure during service.  As such, the personnel records appear to be relevant official service department records that existed and had not been associated with the claims file when VA previously decided the left ear hearing loss claim.  As such, the Veteran's original claim must be reconsidered.  See 38 C.F.R. § 3.156(c) (2013).  

The Veteran, through a VA interpreter, testified before the undersigned Veterans Law Judge in a hearing at the RO in April 2013.  A transcript of the hearing has been associated with the claims file.  


The issue of service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

The record before the Board is in relative equipoise on all material elements of the claim of service connection for right ear hearing loss, to include the question of whether the right ear hearing impairment, which was first established during service, continued after service and is the result of noise exposure during the Veteran's active duty service.


CONCLUSION OF LAW

The criteria to establish service connection for a right ear hearing loss disability have been met.  38 U.S.C.A. §§ 101, 1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has a right ear hearing loss resulting from assignment to an artillery unit during service.

A.  Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).   Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a) and include other organic diseases of the nervous system such sensorineural hearing loss, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Walker, 708 F.3d at 1336 (quoting 38 C.F.R. § 3.303(b)).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

B.  Discussion

In the present case, the Board finds that all material elements of the claim are in equipoise.  

As a threshold matter, it is not in dispute that the Veteran has a current hearing loss disability for VA purposes as defined in 38 C.F.R. § 3.385.  This was confirmed most recently on VA examination in February 2013, when a hearing test showed puretone thresholds as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
25
30
35
35

(Three of these thresholds are 26 decibels or greater.  See 38 C.F.R. § 3.385).  Accordingly, a current hearing loss disability is established.  

Next, the Veteran's service treatment records (STRs) show a diagnosis of high frequency sensorineural hearing loss during service.  In fact, numerous audiometry testing was conducted during service, including three representative tests in January 1972.  The January 1972 test results are reported in standards set forth by the American Standards Association (ASA); the modern International Standards Organization (ISO)-American National Standards Institute (ANSI) are given in parentheses, as follows:  


HERTZ

500
1000
2000
3000
4000
RIGHT
5 (20)
10 (20)
20 (30)
--
70 (75)
RIGHT
5 (20)
10 (20)
20 (30)
--
60 (65)
RIGHT
5 (20)
5 (15)
25 (35)
--
60 (65)

These test results establish a hearing loss disability for VA purposes beginning during service.  See 38 C.F.R. § 3.385.  As such, the in-service incurrence element is established.

Finally, the Board is satisfied that the post-service evidence supports a finding that the Veteran's in-service hearing impairment continued after service.  See 38 C.F.R. § 3.303(b).  

In this regard, it is not clear that the in-service findings necessarily establish chronicity during service.  See 38 C.F.R. § 3.303(b).  (No medical opinion was sought to answer this question.)  Even if chronicity during service is not established, however, the Veteran filed an original claim of service connection in June 1972, which was the same month he was separated from service.  The RO interpreted his claim as a claim of service connection for left ear hearing loss only.  Regardless, a VA examination was conducted in August 1972, and it measured hearing acuity in both ears.  The August 1972 audiometry test results for the right ear were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
20
45
--
55

(A second report of this audiological evaluation is contained contiguously in the claims file.  Although the two reports show different results, the difference is that one report reflects ASA units while the other shows ISO units.  The above shows the ISO results, although the results are the same.)  

A speech discrimination test was also conducted at that time, and the result in the right ear was 92 percent.  The diagnosis was bilateral, predominantly high-frequency, sensorineural hearing loss.

This test, which was conducted during the one-year presumptive period after service, does reflect a hearing impairment meeting the requirements of 38 C.F.R. § 3.385.  However, it does not show that the disease was manifest to a degree of 10 percent or more as defined in the rating schedule under 38 C.F.R. § 4.85 (2013).  Accordingly, a presumption of service connection is not warranted.  See 38 C.F.R. §§ 3.307(a), 3.309(a).

This is ultimately immaterial, however, because a doctor testified on the Veteran's behalf at his Board hearing.  He gave his opinion that the Veteran has been affected by the hearing impairment since 1972 until the present.  See Hr'g Tr. 6-7.  This opinion is supported by the Veteran's competent and credible assertions of hearing loss since service.  See Hr'g Tr. 7-8.  Consistent with this doctor's opinion, two different VA examiners, in August 2010 and February 2013 respectively, gave opinions indicating that the Veteran's current hearing loss is at least equally likely due to his in-service noise exposure.  A private otolaryngologist twice gave his opinion (in undated letters) explaining the underlying mechanism by which this noise exposure caused the Veteran's hearing loss.  Although an unfavorable opinion was given on VA examination in February 2005, the Board can identify no compelling reason to find this negative opinion more probative than the favorable evidence.  

Accordingly, a nexus to service is established.  

For these reasons, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidentiary record is in equipoise on all material elements of the claim.  Accordingly, the claim is granted.

Here, the disposition is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).


ORDER

Service connection for a right ear hearing loss disability is granted.  


REMAND

In the December 2010 rating decision on appeal, the RO denied the claim of service connection for right ear hearing loss, which is granted in this decision.  The RO also denied service connection for left ear hearing loss, to include the threshold procedural question of whether new and material evidence was received.  For the reasons given in the Introduction section above, the Board has found that the Veteran's original claim must be reconsidered under § 3.156(c).  

In either event, the Veteran submitted a statement in March 2011, which was within one year of the December 2010 rating decision.  The RO interpreted this statement as a notice of disagreement (NOD) limited to the issue of service connection for right ear hearing loss.  Generally consistent with this interpretation, the Veteran wrote that he was "request[ing] to appeal [the] decision made [in the rating decision] in which you determined that hearing loss, right ear was not related to military service."  However, an overall reading of this statement shows that the Veteran also complained of needing hearing aids bilaterally.  Plus, he went on to express a desire to continue receiving treatment at VA "for the condition of hearing loss."  He submitted VA medical records showing treatment for both ears.  Accordingly, a liberal reading of this statement tends to reflect his disagreement with both determinations made in the December 2010 rating decision.  

A statement of the case (SOC) has not been issued.  Under such circumstances, the Board must remand the claim to the AOJ with instructions to prepare and issue a SOC.  See 38 CFR § 19.9(c) (2013); see also Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

Accordingly, the appeal is REMANDED for the following action:

Issue the Veteran an SOC addressing the issue of service connection for left ear hearing loss.  The SOC must include (a) a summary of the evidence in the case relating to the issues; (b) a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination; and (c) the AOJ's determination on each issue and the reasons for each such determination. The SOC should also include a complete description of the Veteran's rights and responsibilities in perfecting an appeal on this issue, and afford him an appropriate time period to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


